Appellants petition for a rehearing. In their petition they invoke the rule that "a demurrer searches the record" and that, hence, the court must consider the sufficiency of the complaint and it is argued that the complaint fails to state a cause of action:
(1) Because it fails to set forth the terms of the policies or to allege the terms employed by the policies in designating beneficiaries; and
(2) That it does not allege the dates on which either of the policies were issued.
In our opinion the contentions thus advanced cannot be sustained.
As pointed out in the former opinion, the question of the sufficiency of the complaint was presented to this court on the former appeal. 65 N.D. 721, 261 N.W. 759. On that appeal the specific objections now urged to the complaint were not raised. Neither were they raised on the argument on this appeal. They are raised for the first time by the petition for rehearing. On the former appeal and on the argument of this case there was no contention that the policies in suit were not of the type to which chapter 149, Laws 1929 applied. The contention of the appellants was that the statute had been changed by the legislative enactments of 1927 and 1929 so that the rule existing before those statutory enactments were adopted did not apply.
We are agreed that in the circumstances disclosed here appellants cannot be heard to assert that the complaint is insufficient in either of the particulars alleged.
The question whether the complaint did or did not state a cause of action was determined on the former appeal and the decision there *Page 485 
became and is the law of the case. 4 C.J. 1093, 1100. And where an appeal has been heard and determined on a certain theory, a rehearing cannot be had on grounds inconsistent with such theory. 4 C.J. 632.
Furthermore the complaint does show that the beneficiary is designated in the policies by one of the terms specified in chapter 149, Laws 1929. According to its provisions that statute applies "to life insurance policies that by their terms are made payable to the insured, to the personal representatives of the insured, or to his heirs or estate." In ¶ 7 of the complaint it is alleged that both life insurance policies in suit "were made payable to the estate of said deceased." This allegation, as we view it, can mean only one thing, namely the policies, by their terms, were made payable to "the estate" of the insured.
A rehearing is denied.
BURR, NUESSLE, and MORRIS, JJ., concur.